Citation Nr: 1752293	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a right shoulder strain status post arthroscopic repair for dislocations and labral pathology associated with Bankart lesion (right shoulder disability).

2.  Entitlement to an initial compensable rating for bilateral medial tibial stress syndrome (claimed as shin splint fractures).

3.  Entitlement to an initial compensable rating for left thumb De Quervain's tenosynovitis.

4.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2010 to June 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

A May 2013 rating decision granted a 10 percent rating for the right shoulder disability effective June 2012, the date of claim.  The Veteran has continued to dispute the initial evaluation assigned and this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The Veteran testified at a hearing before the undersigned in April 2015.  A transcript is of record.

This matter was previously before the Board in July 2015, at which time it was remanded for further development.  That development having been completed, the matter now returns to the Board for further review.

The issues of entitlement to higher ratings for bilateral medial tibial stress syndrome, a right shoulder disorder, and left thumb De Quervain's tenosynovitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension has required continuous medication.  The evidence of record does not establish current diastolic pressure predominantly 100 mmHg or more; current systolic pressure predominantly 160 mmHg or more; or a history of diastolic pressure predominantly 100 mmHg or more, with blood pressure controlled by continuous medication.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2014).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

The Veteran's service-connected hypertension is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7110.  Note 3 to 38 C.F.R. § 4.104 provides that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.  Diagnostic Code 7101 pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).

Under Diagnostic Code 7101, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent rating is appropriate for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

There are three notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

In this case, the RO granted the Veteran service connection for hypertension in the February 2013 rating decision.  The February 2013 VA examination performed in connection with the Veteran's service-connection claim reflects blood pressure readings of 142/72, 149/74, and 151/76.  The examiner noted the Veteran use of continuous medication, Lisinopril once daily, to treat his hypertension.  At that examination, the Veteran reported that he began taking medication to treat his hypertension in 2011, although he stated that he ran out of his medication four months ago.  His service treatment records show he was taking medication to control his hypertension beginning in February 2012.  

A private treatment record shows the Veteran's blood pressure reading of 144/99 in September 2013.

The Veteran received a VA examination for his hypertension in September 2015.  At that exam, it was found that the Veteran's average blood pressure was 140/92, which had been taken from two August 2014 readings (138/86 and 150/100) and one August 2015 (134/90) reading.  It was also noted that the Veteran's treatment plan included taking continuous medication for his hypertension.

In October 2015, a historical report of the Veteran's blood pressure readings was produced.  A review of the Veteran's blood pressure readings during the course of the appeal reflect systolic pressure ranging from 132 to 190 mmHg, and diastolic pressure ranging from 65 to 119 mmHg.  Specifically, treatment records relate the following blood pressure readings:  142/72 (January 23, 2013); 153/88, 154/98 (May 20, 2013); 148/98, 150/98, 164/84 (May 23, 2013); 136/88, 132/86 (June 11, 2013); 179/119, 149/98, (June 26, 2013); 190/83, 170/92 (July 12, 2013); 164/72 (July 15, 2013); 159/95 (August 19, 2013); 110/80 (September 4, 2013); 133/65 (February 4, 2014); 166/81, 160/80 (June 3, 2014); 150/100, 148/101, 138/86 (August 14, 2014); 159/78 (August 19, 2014); and 134/90 (August 3, 2015).

The Board finds that the Veteran requires continuous medication for control of his hypertension.  His service treatment records and his VA records show that he has taken blood pressure medication since his military service and continues to do so.  As a result, from the Veteran's record, it is clear that he has been on continuous medication for control of his service-connected hypertension throughout the appeal period.  However, he did not have a history of diastolic pressure predominantly 100 or more prior to beginning medication.  For example, his service treatment records reveal blood pressure readings of 160/60 in April 2009; 161/80, 153/76, 169/78, and 160/54 in February 2009; 130/60 in January 2010; 138/67 and 165/84 in September 2010; 139/85 in March 2011; and 147/92, 170/120, 179/109, 170/87, and 145/77 in February 2012.  In February 2012, the Veteran stated that when he checked his blood pressure at home, it was in the 150s over the 90s.  It was at this time that he was first prescribed medication for hypertension.  See STR, dated February 21, 2012.

Further, as documented above, medical records dated during the appeal period do not establish a current predominance of diastolic blood pressure readings of 100 mmHg or more or a current predominance of systolic blood pressure readings of 160 mmHg or more.  Of the 27 blood pressure readings recorded post service, the Veteran had diastolic blood pressure readings of 100 mmHg or more on only four occasions and systolic blood pressure readings of 160 mmHg or more on only seven occasions.  

In summary, the medical records show that the Veteran has had a history of occasional diastolic readings of 100 mmHg prior to beginning medication, but they do not support a finding that the Veteran had a history of diastolic pressure of predominantly 100 mmHg or more.  Likewise, the records do not support a finding of current diastolic blood pressure readings of 100 mmHg or more or current systolic pressure of predominantly 160 mmHg or more.  

Accordingly, the Board finds that the preponderance of the evidence is against awarding a compensable rating for the Veteran's hypertension.  As such, the appeal is denied.

ORDER

Entitlement to an initial, compensable disability rating for hypertension is denied.


REMAND

Unfortunately, before a decision can be reached on the Veteran's claims for higher ratings, still further development is required in light of the precedential decisions of the U.S. Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

On remand, the Veteran should be afforded VA examinations and his updated VA treatment records should be obtained, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records.  

2.  Upon completion of the foregoing, schedule the Veteran for appropriate VA examinations to assess the current level of severity of his service-connected right shoulder disorder, bilateral medial tibial stress syndrome, and left thumb De Quervain's tenosynovitis.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiners in conjunction with the examinations.  The examiners must note in the examination report that the evidence in the claims file has been reviewed.

(a)  The examiners should elicit a full history from the Veteran.  The examinations should include any necessary diagnostic testing or evaluation, i.e. X-rays, range of motion studies in degrees using a goniometer, etc.  All pertinent symptomatology should be reported in detail.

(b)  For both thumbs, both shoulders, and the lower legs, the examiners must include all of the following: (i) active range of motion testing results; (ii) passive range of motion testing results; (iii) weightbearing range of motion testing results; and (iv) non-weightbearing range of motion testing results.  

If the examiners are unable to conduct the required testing or find that it is unnecessary; the examiners must provide a clear explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or non-weightbearing), must be specified.

(c)  The examiners must address the following, with respect to the left thumb, right shoulder, and lower legs:

Functional loss during flare-ups and on repeated use: The examiners must elicit from the Veteran the frequency, duration, and severity of flare-ups, as well as precipitating and alleviating factors.  The examiners must also ask the Veteran, and document for the report, the impact of flare-ups on his functioning.  Then, the examiners must provide an estimate as to the additional loss of range of motion during flare-ups based on the above information obtained from the Veteran, as well as all medical evidence available to the examiners from the file and VA treatment records. 

If the examiners are not able to estimate additional loss of range of motion during flare-ups, the examiners must specifically explain why the above information, and particularly the Veteran's description of their severity, duration, and impact on functioning, is not sufficient to make such an estimate.

(d)  The examiners must provide comprehensive reports including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.

3.  Thereafter, readjudicate the Veteran's claims on appeal.  If the claims are not granted, the Veteran and his representative must be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


